323 S.W.3d 472 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Steven J. DIERSEN, Defendant/Appellant.
No. ED 93712.
Missouri Court of Appeals, Eastern District, Division Two.
October 26, 2010.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Chris Koster, Daniel N. McPherson, Attorney General, Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant, Steven J. Diersen, appeals from a judgment entered upon a jury verdict finding him guilty of driving while intoxicated (DWI), in violation of section 577.010 RSMo (2000). The trial court found defendant to be an aggravated offender based on three prior DWI convictions, which enhanced the classification for his fourth DWI to a class C felony pursuant to section 577.023.4 RSMo (Cum.Supp. 2005). It sentenced defendant to six years imprisonment.
No error of law appears and no jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).